Citation Nr: 0702422	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatoid arthritis, multiple joints, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in July 2006.


FINDING OF FACT

The veteran's service-connected rheumatoid arthritis, 
multiple joints, is manifested by subjective complaints of 
pain and some limitation of motion without evidence of any 
current active rheumatoid process.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for service-connected rheumatoid arthritis, 
multiple joints, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5002, 5214-5230, 5235-5243, 5250-5252, 5270-5274, 5276, 
5278 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
February 2004 and issued the rating decision which was the 
initial denial of the veteran's claim in September 2004.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2004 and July 2006 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  Thus, 
the Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issue decided here, by way of the 
July 2006 letter, the veteran was provided with notice of 
what type of information and evidence was needed to establish 
an effective date for his increased rating claim on appeal.  
Thus, the requirements of Dingess have been satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
multiple VA examinations in connection with his claim.  Thus, 
the Board finds there is sufficient medical evidence of 
record to adjudicate the claim at hand and the requirements 
of  38 C.F.R. § 3.159(c)(4) have been met.  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this matter.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination

The veteran's service-connected rheumatoid arthritis has been 
rated under the provisions of Diagnostic Code 5002 which 
dictates that rheumatoid arthritis is rated based on whether 
the rheumatoid arthritis is an active process or is 
manifested by chronic residuals.  For active process, a 40 
percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 percent 
rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating is assigned with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  For chronic residuals, Diagnostic 
Code 5002 permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.  A Note 
to the Code provides that the rating for active process 
cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5002.

Initially the Board notes that May 1996 and June 2004 blood 
test results were negative for rheumatoid factor.  There is 
no other medical evidence of record demonstrating an active 
rheumatoid process.  Thus, the veteran's rheumatoid arthritis 
disability must be rated based on residuals such as 
limitation of motion and/or ankylosis.  The medical evidence 
of record includes a March 2001 VA examination report which 
notes that the veteran complained of pain in multiple joints, 
but on objective examination, the veteran had full range of 
motion in all joints.  A January 2004 letter from V. H., 
A.R.N.P. states that the veteran has a history of rheumatoid 
arthritis which prevents the veteran from being active and 
limits his ability to work.  V. H. noted that the veteran had 
pain in his back, shoulder, hips and feet.  A March 2004 VA 
examination report notes the veteran's extensive complaints 
of pain in his joints.  On objective examination, the veteran 
had full range of motion in the hands.  The examiner noted 
that the veteran's range of motion was limited by pain, 
weakness, fatigue and lack of endurance to 70 degrees of hip 
flexion, 20 degrees of hip extension, 80 degrees of external 
hip rotation to the right and 50 degrees of external hip 
rotation to the left.  The Board notes that the March 2004 
examination report stated that these limitations of motion 
were due to degenerative arthritis, for which the veteran is 
not service-connected.  

A June 2004 VA fee-basis examination report reflects that the 
veteran complained of extensive pain in a multitude of 
joints.  On objective examination, the veteran had normal 
posture and gait.  The veteran demonstrated good motor skills 
with his hands and his hand strength was normal.  Range of 
motion of the joints of the hands showed abduction and palmar 
abduction to 70 degrees, MP flexion to 60 degrees, and IP 
flexion to 60 degrees with no impairment to range of motion 
or ankylosis noted.  Range of motion of the index, long, ring 
and middle fingers showed DIP flexion to 90 degrees, PIP 
flexion to 100 degrees and MP flexion to 90 degrees with no 
impairment in range of motion or ankylosis noted.  The 
veteran had full range of motion of the cervical spine with 
no pain on motion.  Range of motion of the thoracolumbar 
spine was within normal limits with no evidence of radiating 
pain, muscle spasm or tenderness.  No ankylosis was noted.  
Examination of the feet revealed no significant abnormalities 
bilaterally.  Dorsiflexion of the toes did not produce any 
pain and dorsiflexion of the ankle had no limitation.  The 
claimant had limited function on standing and walking on 
account of pain in both feet, as well as hips.  The examiner 
noted that the veteran's rheumatoid arthritis had a moderate 
impact on his usual activity in that he is able to perform 
most activities, except those that involve weightbearing and 
exertion which give him significant discomfort and pain.

As noted above, the March 2004 VA examination report noted 
that the veteran's range of motion was attributable to 
degenerative arthritis, for which the veteran is not service 
connected.  Nevertheless, even assuming for the sake of 
argument only that all of the veteran's current limitation of 
range of motion and pain is attributable to his service-
connected rheumatoid arthritis, and using the medical 
evidence of record that is most favorable to the veteran, a 
disability rating in excess of 40 percent is not warranted 
for the following reasons.

Initially the Board notes that the veteran's range of motion 
of the cervical and thoracolumbar spine is entirely normal.  
As such, a disability rating in excess of 40 percent for 
residuals of rheumatoid arthritis based on limitation of 
motion of the cervical or thoracolumbar spine is not 
warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-
5243.

The March 2004 VA examination report does note limitation of 
range of motion of the hips to 70 degrees of flexion, 20 
degrees of extension, 80 degrees of external rotation to the 
right and 50 degrees of external rotation to the left.  
Nevertheless, disability ratings in excess of 40 percent are 
not available for limitation of flexion and extension of the 
hips.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5251 and 
5252.  Disability ratings in excess of 40 percent are 
available for ankylosis of the hips under Diagnostic Code 
5250, but the medical evidence of record does not demonstrate 
that the veteran has ankylosis of the hips.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5250.  As such, a disability 
rating in excess of 40 percent for residuals of rheumatoid 
arthritis based on limitation of motion of the hips is not 
warranted.

The June 2004 VA fee-basis examination report reflects that 
the veteran demonstrated good motor skills with his hands and 
normal hand strength.  Range of motion of the joints of the 
hands showed abduction and palmar abduction to 70 degrees, 
and no impairment to range of motion or ankylosis noted in 
the fingers.  The Board notes that a disability rating in 
excess of 40 percent for limitation of motion of the wrist is 
only available for unfavorable ankylosis of the wrist.  Thus 
a disability rating in excess of 40 percent for residuals of 
rheumatoid arthritis based on limitation of motion of the 
wrist is not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5214 and 5215.  The Board also notes that a disability 
rating in excess of 40 percent is not warranted for 
limitation of the fingers unless there is ankylosis present.  
As the medical evidence of record demonstrates that the 
veteran does not have ankylosis of any of his fingers, a 
disability rating in excess of 40 percent for residuals of 
rheumatoid arthritis based on limitation of the fingers is 
not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 
5216-5230.

Finally, the Board notes that the June 2004 VA fee-basis 
examination report shows that the veteran's feet were 
essentially normal on examination with no significant 
abnormalities bilaterally.  Dorsiflexion of the toes did not 
produce any pain and dorsiflexion of the ankle had no 
limitation.  As there is no demonstrated limitation of motion 
of the ankles, a disability rating in excess of 40 percent is 
not warranted for residuals of rheumatoid arthritis based on 
limitation of motion of the ankle.  See 38 C.F.R. §4.71(a), 
Diagnostic Codes 5270-5274.  As for the feet, disability 
ratings in excess of 40 percent are only available for 
bilateral pronounced flatfeet or bilateral claw feet.  As the 
evidence of record demonstrates that the veteran has no 
significant abnormalities of the feet, a disability rating in 
excess of 40 percent for residuals of rheumatoid arthritis 
based on abnormality of the feet is not warranted.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5276 and 5278.

In summary, the Board acknowledges that the veteran has 
limited function on account of pain from his service-
connected rheumatoid arthritis; however, the Board finds that 
his disability has no more than a moderate impact on his 
usual activities and that the currently assigned 40 percent 
disability rating more than adequately captures the extent 
and severity of the veteran's service-connected disability.  
As such, the Board finds that a disability rating in excess 
of 40 percent for service-connected rheumatoid arthritis is 
not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating in excess of 40 percent for service-
connected rheumatoid arthritis, multiple joints, is denied.



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


